Case 2:20-cv-00526-RCY-DEM Document1 Filed 09/21/20 Page 1 of 8 PagelD# 1

UNITED STATES FEDERAL COURT
District Of Columbia
Domestic Relations Juvenile Division

COMPLAINT

Case: 1:20-cv-02730 (F Deck)
Assigned To : Unassigned

Assign. Date : 9/21/2020

Description: Pro Se Gen. Civil

ADRIENNE HOWARD BURTON
PLAINTIFF

VS

CHILD PROTECTIVE SERVICES, DEPARTMENT OF HUMAN SERVICES — LOIS
HAMMOND/SW, VONDA COLEMAN/SW, Cheryl Williams, SENTARA NORFOLK
GENERAL HOSPITAL — Juliana D. Martins, MD; CHRISTIAN CAROLINA AIMEE,
MD,RESIDENT; DILLER Susannah P, MD; BANKS MELISSA M,RN; SPIEGEL MD,
DAVID RICHARD; BARTIMOCCIA MD,MICHELLE L; Dr. Higinio Hanna; Marie Michelle,
MD RESIDENT; Social Work- Kelli Bailey; RN - K, Saunders; Attorney GAL Bruce Sams,
GAL Katherine Currin, Attorney Leslie Robinson, Attorney B.Cullen Gibson, Attorney Tamele
Y. Hobson, Attorney Tiffany Crawford, Attorney Kelly Vasta, 741 Monticello Ave. Norfolk, VA
23510; 600 Gresham Dr. Norfolk, VA 23507, 208 E. Plume St #210, Norfolk, VA 23510, 101
Northfield St. Suite B Chesapeake, VA 23320, Dominion Tower,Suite 435 999 Waterside Drive
Norfolk, VA, 555 E. Main Street Suite 1401 Norfolk, VA 23510 & 125 Saint Paul’s Blvd #504
Norfolk, VA 23510,810 Union Street, Suite 900 Norfolk, VA 23510, 208 E. Plume St. Ste 9
Norfolk, VA 23510, 500 East Plume St. Suite 220 Norfolk, VA 23510, Judge Mark Davis; 600
Granby St. Norfolk, VA 23510

DEFENDANT

Comes Now, the PLAINTIFF Adrienne Howard Burton PRO SE LITIGANT is bringing forth
the following causes of action and alleges of the following:

1.Plaintiff Is A Individual and Residents of Little Rock, Arkansas, USA

2.Defendant is a Corporation and at the time of this complaint, a resident of Norfolk, VA, USA
3. On October 4, 2019 The Plaintiff went into the hospital due to leakage from the Plaintiff
Vulva, but in no pain, yet was having a lot of contractions. The Plaintiff and her daughter AB
came into the hospital on September 4, 2019 at approximately 12:30am to possibly have a baby,

while traveling on her way back home to Little Rock, Arkansas.
Case 2:20-cv-00526-RCY-DEM Document1 Filed 09/21/20 Page 2 of 8 PagelD# 2

UNITED STATES FEDERAL COURT
District Of Columbia
Domestic Relations Juvenile Division

Count 1 — Negligence
Plaintiff was visiting the state of Virginia, her water broke on her way back home to Arkansas,
however she came into the hospital out of concern for her unborn child. The plaintiff arrived at
Sentra The General Hospital on September 4, 2019 at approximately 12:30am to possibly give

birth to baby NH. Exhibit 1A, 1B, 1C

Count 2 - Negligence
False Accusations, Defamation of Character, Court document states the children were
removed from the home on 9/4/2019. The Plaintiff isn’t a residents of the state of Virginia, nor

has a home in the state of Virginia. Exhibit 2A, 2B

Count 3 - Negligence
Failed, The Plaintiff was informed that she needed to be treated for GBS+ , Yet, staff failed to
actually present results to the test, meaning test results hadn’t been tested in the lab yet, The
plaintiff arrived on the September 4, 2019 at approximately 12:30am to possibly give birth to
baby NH. Furthermore, the Plaintiff was treated with Penicillin and acyclovir right before given

birth to NH on September 5, 2019 at approximately 8 Pm. Exhibit 3A
Case 2:20-cv-00526-RCY-DEM Document1 Filed 09/21/20 Page 3 of 8 PagelD# 3

UNITED STATES FEDERAL COURT
District Of Columbia
Domestic Relations Juvenile Division

Count 4 - Negligence
Failed, CPS Lois Hammond Warner came into the hospital and took the plaintiff daughter AB
on an Seventy-two hour hold for the birth of the Plaintiff unborn child NH. Yet, NH was also
taken from the hospital by DHS stating that the patient’s care was complicated by complex social
situation, social work and psychiatry were consulted. Per psychiatry, the patient’s mother “lacks
decision making capacity to refuse treatment as a decision making based on delusion. Yet, the
Plaintiff cventually agreed to be treated on September 5, 2019 with Penicillin and acyclovir
right before given birth. However, staff didn’t bother to ask if the Plaintiff had been treated for
GBS+ in the past for the pregnancy. “TDO was put in place on 9/4 Per Norfolk CPS, “TDO to
treat against patient will “ yet an emergency removal order was put in place, infant was

discharged into foster care. Exhibit 4A, 4B, 4C, 4D, 4E

Count 5 - Negligence
Failed, Louis Hammond failed to follow the CPS Manuel — According, to the National CPS
Manuel a judge would have to sign off on a court order to remove a child from a parent/home..
Exhibit 5A

Count 6 - Negligence
False allegations, Plaintiff was given a pamphlet about the services offered, stating Physical
Neglect and Inadequate Supervision. However, Inadequate Supervision isn’t one of the four
types of child abuse. AB was being supervised by her mother Adrienne Howard Burton. Exhibit

6A, 6B, 6C
Case 2:20-cv-00526-RCY-DEM Document1 Filed 09/21/20 Page 4 of 8 PagelD# 4

UNITED STATES FEDERAL COURT
District Of Columbia
Domestic Relations Juvenile Division

Count 7 - Negligence
CPS Failed, DHS failed to listen to the Plaintiff, when the Plaintiff told them that her husband
has a background of being incarcerated/convicted felon with a history of drug abuse, reckless
driving, Aggravated Assaults, Drugs and firearms, simultaneous POS of FY, Manufacture
deliver possess controlled substance scheduled 1,2 < 28g Narcotic meth FY, Possess use Deliver
Advertise Drug Paraphernalia FC, Possess Firearm by certain persons FD, and also is a Mental
Health patient. Yet, he has been visiting the children at DHS/CPS in Norfolk, VA. The plaintiff
and her husband are currently going through a divorce, the Plaintiff wasn’t aware of the charges
Mr. Burton has on his record until the Plaintiff began to do research on Mr. Burton due to martial

issues, which also include mental health issues. Exhibit, 7C, 7B

Count 8 -- Negligence
Failed, Psychiatric Services were given to the plaintiff against the plaintiff will, leaving a bill of
$535.00 to pay for services rendered. The Plaintiff doesn’t have a history of Mental Illness nor

has a criminal history. Exhibit, 8A, 8B, 8C
Case 2:20-cv-00526-RCY-DEM Document1 Filed 09/21/20 Page 5 of 8 PagelD# 5

UNITED STATES FEDERAL COURT
District Of Columbia
Domestic Relations Juvenile Division

Count 9 - Negligence
False Allegations, Caroline Christian, MD Co-signed by Susannah P. MD, Resident Christian,
Caroline MD, RES stated that the Plaintiff had no prenatal care. Also stated that Newborn of
maternal carrier of group B Diagnosis was GBS + Group B Streptococcus, and that Plaintiff
/mother was not treated prophylactically. Yet, the Plaintiff was treated at UAMS with an
antibiotic called - Keflex 500mg Qid, Amoxicillin 500mg for GBS+ Group B Streptococcus..
However, due to the patient being given to many antibiotics during the pregnancy with the
infant child NH began persistent tachypnea. Leading NH to be transferred to Special Care

Nursery for further evaluation and observation for suspected sepsis. Exhibit 9A

Count 11 - Negligence
Failed, Neglect, CPS/DHS has had the plaintiff children since September 4, 2019, the plaintiff
only seen her children by supervised visits two times in the month of October 2019. however,
CPS/DHS was told that the plaintiff isn’t a resident of the state and that the Plaintiff would have

to return home to keep from getting sick after having a baby. Exhibit 11A
Case 2:20-cv-00526-RCY-DEM Document1 Filed 09/21/20 Page 6 of 8 PagelD# 6

UNITED STATES FEDERAL COURT
District Of Columbia
Domestic Relations Juvenile Division

Count 12 - Negligence
Failed, Neglect, The Plaintiff wasn’t informed of shots given to AB that the child has already
been given in the past, which are: diphth/pertussis, acel/tetanus/ polio 0.5 mL, route IM;
measles/mumps/rubella/varicella vacc 0.5 mL route subcutaneous; route IM, AB shot record is
up to date. However, the affects of given a child the shot twice could result in the child having
seizures, problems breathing and death could occur. However, the shot Influenza 0.5 ml was
given without the mothers consent, yet, DHS/CPS doesn’t know moms health status, which
they failed to realize that many children given the shot Influenza has resulted in death or became
ill from being given the shot not knowing if the child is allergic to the shot. Exhibit 12A, 12B,
12C

Count 13 - Negligence
Failed, According to, the photo I screen vision Digital Vision Screening Technology that AB
was given, stated that AB is Borderline Nearsightedness. Yet the document from the clinic stated
that AB has a language delays, meaning AB can’t state wether or not the child could actually see

the objects on the screen. Exhibit 13A, 13B

Count 14 - Negligence
Failed, neglect to apply oil to the Plaintiffs children NH and AB skin while in foster care.

Exhibit 14A
Case 2:20-cv-00526-RCY-DEM Document1 Filed 09/21/20 Page 7 of 8 PagelD# 7

UNITED STATES FEDERAL COURT
District Of Columbia
Domestic Relations Juvenile Division

Count 15 - Negligence
False Allegations, Communicated on the document that Christian Caroline Aimee wrote there
was Physical abuse affecting pregnancy, stating that the Plaintiff reported that her husband

attempted to kill her while driving, by being kicked in her abdomen. Exhibit 15A

Count 16 - Negligence
Failed, Violation of paticnts rights, the right to be treated with dignity and respect and not as a
psychiatric patient. Simply out of respect for the Plaintiffs pregnancy and the situation at hand,

which was leakage from the Plaintiffs Vagina. Exhibit 16A

Damages
Wherefore, Adrienne Howard, Pro Se Litigant, seeks to bring her children AB and NH
home and also seeks compensatory damages in the amount of $23 Billion dollars for pain and

suffering together with attorney fees and court cost.

     
  

Respectfully Submitted,

Adrienne Howafd,
Pro Se Litigant
P.O Box 56683
Little Rock, AR 72215
Ah654094@gmail.com
AdrienneHoward@outlook.com

501 349 4614
Jo

NOUS

=}
OW,

10002 (ozr)

Hil

Lo00g Dq uo}urysem

‘OL
dIHs

—- SRW AL AIS ~~

 
